[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                JULY 30, 2009
                                                             THOMAS K. KAHN
                                No. 07-14742                       CLERK



                   D. C. Docket No. 07-00018-CV-CDL-4

TIMOTHY DESHAWN JONES,

                                                 Petitioner-Appellant,

                                   versus

CALVIN MORTON,
Warden,
JAMES E. DONALD,
Commissioner of the Georgia
Department of Corrections,

                                                 Respondents-Appellees.



                 Appeal from the United States District Court
                     for the Middle District of Georgia



                               (July 30, 2009)
Before DUBINA, Chief Judge, TJOFLAT, Circuit Judge, and BOWEN,* District
Judge.

PER CURIAM:

       Petitioner, Timothy Deshawn Jones, appeals the district court’s order

dismissing his pro se federal habeas petition as time-barred under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. §

2244(d)(1). The AEDPA provides a one-year statute of limitations on federal

habeas petitions. 28 U.S.C. § 2244(d)(1). In this case, the district court adopted a

magistrate judge’s report and recommendation and dismissed Jones’s petition as

untimely because it fell outside the one-year statute of limitations. We granted a

certificate of appealability (“COA”) as to the time-barred issue, and on appeal,

Jones argues that his petition is timely because the limitations period is tolled,

under 28 U.S.C. § 2244(d)(2), by a still-pending motion he filed in state court

asking the court to reconsider its denial of his state habeas petition.1




       *
        Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District of
Georgia, sitting by designation.
       1
         The parties do not dispute that the ruling regarding the motion for reconsideration is
dispositive as to whether the federal habeas petition is time-barred. If the motion for reconsideration
tolled the statute of limitations, then Jones’s habeas petition was timely. Otherwise, the one-year
limitations period expired.


                                                  2
      We review de novo a district court’s determination that a petition for federal

habeas corpus relief is untimely under 28 U.S.C. § 2244(d). Spottsville v. Terry,

476 F.3d 1241, 1243 (11th Cir. 2007).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that Jones’s May 18, 2005, pleading titled

“reconsider Final Order” is not a motion for reconsideration. Instead, it is an

alternative proposed final order and mirrors one that was prepared by counsel for

the state respondent and had already been adopted by the state habeas corpus

court. Thus, we conclude that the state habeas corpus court had no obligation to

consider this pleading as anything other than what it purported to be and had no

recognized duty to construe the pleading as a motion for reconsideration, even in

light of Jones’s pro se status. Accordingly, we affirm the district court’s order

dismissing Jones’s federal habeas petition as time-barred.

      AFFIRMED.




                                          3